DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 4-19 and 21-23 are allowable. The restriction requirement among Species I and II, as set forth in the Office action mailed on 03/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I and II is withdrawn.  Claims 4-8, 11-15 and 18-19, directed to Species I no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anton Skaugset on 11/09/2021.
The application has been amended as follows: 
In claim 1, line 18, the term “and the back plate” after the term “wall” has been deleted;
In claim 10, line 6, the term “includes holes” after the term “wall” has been deleted;
In claim 10, line 14, the term “and the back plate” after the term “wall” has been deleted;
In claim 11, line 2, the term “an” after the term “partition” has been deleted, and a term --- the --- has been added after the term “partition”.

Allowable Subject Matter
Claims 1, 4-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to disclose or suggest alone or in combination as claimed a dryer comprising: a housing; an inlet air path into the housing; an outlet air path out of the housing; a heating element positioned to receive the inlet air path to heat air; and a drum to receive the heated air and to rotate articles within the housing, wherein the drum is comprised of a metal structure, the drum consisting of a metal outer cylindrical wall, wherein the outer cylindrical wall does not include holes, a metal inner cylindrical wall to fit within the outer holes are located within a cylindrical portion of the inner cylindrical wall, a back plate connected to the inner cylindrical wall, wherein holes are located within the back plate. and an air passage formed between the outer cylindrical wall and the inner cylindrical wall to receive the heated air from the inlet air path such that the outer cylindrical wall and the inner cylindrical wall are attached towards a front side of the drum to close the air passage, wherein the heated air exits the air passage through the holes located in the inner cylindrical portion of the inner cylindrical wall and then exits the drum into the outlet air path.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Hubbard (US 3,696,521) discloses “A dryer comprising: a housing; an inlet air path into the housing; an outlet air path out of the housing; a heating element positioned to receive the inlet air path to heat air; and a drum to receive the heated air and to rotate articles within the housing, wherein the drum is comprised of a metal structure, ….”, however Hubbard does not disclose the limitations of “... the drum consisting of a metal outer cylindrical wall, wherein the outer cylindrical wall does not include holes, a metal inner cylindrical wall to fit within the outer cylindrical wall, wherein holes are located within a cylindrical portion of the inner cylindrical wall, a back plate connected to the inner cylindrical wall, wherein holes are located within the back plate. and an air passage formed between the outer cylindrical wall and the inner cylindrical wall to receive the heated air from the inlet air path such that the outer cylindrical wall and the inner cylindrical wall are attached towards a front side of the drum to close the air passage, wherein the heated air exits the air passage through the holes located in the inner cylindrical portion of the inner cylindrical wall and then exits the drum into the outlet air path.”
consisting of a metal outer cylindrical wall, wherein the outer cylindrical wall does not include holes, a metal inner cylindrical wall to fit within the outer cylindrical wall, wherein holes are located within a cylindrical portion of the inner cylindrical wall, a back plate connected to the inner cylindrical wall, wherein holes are located within the back plate. and an air passage formed between the outer cylindrical wall and the inner cylindrical wall to receive the heated air from the inlet air path such that the outer cylindrical wall and the inner cylindrical wall are attached towards a front side of the drum to close the air passage, wherein the heated air exits the air passage through the holes located in the inner cylindrical portion of the inner cylindrical wall and then exits the drum into the outlet air path in combination with the structural elements and/or method steps recited in at least claims 1, 4-9, 21 and 23.
As to claim 10, the prior art of record fails to disclose or suggest alone or in combination as claimed a drum to dry articles, the drum consisting of : a metal structure including a metal outer cylindrical wall, wherein the outer cylindrical wall does not include holes, a metal inner cylindrical wall to fit within the outer cylindrical wall, wherein holes are located within a cylindrical portion of the inner cylindrical wall, a back plate connected to the inner cylindrical wall, wherein holes are located within the back plate, and an air passage formed between the outer cylindrical wall and the inner cylindrical wall to receive air to flow into an interior of the drum, wherein the interior is defined by the inner cylindrical wall, such that the outer cylindrical wall and the inner cylindrical wall are attached towards a front side of the drum to close the air passage, wherein the air exits the air passage through the holes located in the cylindrical portion of the inner cylindrical wall.
Hubbard (US 3,696,521) discloses “A drum to dry articles, ...”, however Hubbard does not disclose the limitations of “... the drum consisting of : a metal structure including a metal outer cylindrical wall, wherein the outer cylindrical wall does not include holes, a metal inner cylindrical wall to fit within the outer cylindrical wall, wherein holes are located within a cylindrical portion of the inner cylindrical wall, a back plate connected to the inner cylindrical wall, wherein holes are located within the back plate, and an air passage formed between the outer cylindrical wall and the inner cylindrical wall to receive air to flow into an interior of the drum, wherein the interior is defined by the inner cylindrical wall, such that the outer cylindrical wall and the inner cylindrical wall are attached towards a front side of the drum to close the air passage, wherein the air exits the air passage through the holes located in the cylindrical portion of the inner cylindrical wall.”
Therefore, allowance of claims 10-16 and 22 is indicated because the prior art of record does not show or fairly suggest … the drum consisting of : a metal structure including a metal outer cylindrical wall, wherein the outer cylindrical wall does not include holes, a metal inner cylindrical wall to fit within the outer cylindrical wall, wherein holes are located within a cylindrical portion of the inner cylindrical wall, a back plate connected to the inner cylindrical wall, wherein holes are located within the back plate, and an air passage formed between the outer cylindrical wall and the inner cylindrical wall to receive air to flow into an interior of the drum, wherein the interior is defined by the inner cylindrical wall, such that the outer cylindrical wall and the inner cylindrical wall are attached towards a front side of the drum to close the air passage, wherein the air exits the air passage through the holes located in the cylindrical portion of the inner cylindrical wall in combination with the structural elements and/or method steps recited in at least claims 10-16 and 22
As to claim 17, the prior art of record fails to disclose or suggest alone or in combination as claimed a method for drying articles within a dryer, the method comprising: heating air within an inlet air path within the dryer; flowing the heated air through an air inlet to a drum; moving the heated air within an air passage formed by a metal outer cylindrical wall and a metal inner cylindrical wall of the drum such that the outer cylindrical wall and the inner cylindrical wall are attached towards a front side of the drum to close the air passage to prevent the heated air from flowing from a front end of the air passage, wherein a back plate is connected to the inner cylindrical wall, wherein holes are located within a cylindrical portion of the inner cylindrical wall and holes are located within the back plate and wherein holes are not located within the outer cylindrical wall; exiting the heated air from the air passage through the holes in the cylindrical portion of the inner cylindrical wall into an interior of the drum, wherein no air exits through the outer cylindrical wall; and removing moisture from the articles within the interior of the drum using the heated air.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Hubbard (US 3,696,521) discloses “A method for drying articles within a dryer, the method comprising: heating air within an inlet air path within the dryer; flowing the heated air through an air inlet to a drum; ... a back plate ..., wherein ... holes are located within the back plate and wherein holes are not located within the outer cylindrical wall; ... wherein no air exits through the outer cylindrical wall; and removing moisture from the articles within the interior of the drum using the heated air.”, however Hubbard does not disclose the limitations of “... the method a metal outer cylindrical wall and a metal inner cylindrical wall of the drum such that the outer cylindrical wall and the inner cylindrical wall are attached towards a front side of the drum to close the air passage to prevent the heated air from flowing from a front end of the air passage, wherein a back plate is connected to the inner cylindrical wall, wherein holes are located within a cylindrical portion of the inner cylindrical wall ...; exiting the heated air from the air passage through the holes in the cylindrical portion of the inner cylindrical wall into an interior of the drum, ….”
Therefore, allowance of claims 17-19 is indicated because the prior art of record does not show or fairly suggest … the method comprising: ... moving the heated air within an air passage formed by a metal outer cylindrical wall and a metal inner cylindrical wall of the drum such that the outer cylindrical wall and the inner cylindrical wall are attached towards a front side of the drum to close the air passage to prevent the heated air from flowing from a front end of the air passage, wherein a back plate is connected to the inner cylindrical wall, wherein holes are located within a cylindrical portion of the inner cylindrical wall ...; exiting the heated air from the air passage through the holes in the cylindrical portion of the inner cylindrical wall into an interior of the drum, …. in combination with the structural elements and/or method steps recited in at least claims 17-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762